

115 HR 2223 IH: Community Protection and Preparedness Act of 2017
U.S. House of Representatives
2017-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2223IN THE HOUSE OF REPRESENTATIVESApril 28, 2017Mr. DeFazio (for himself, Mr. Walden, Mr. Blumenauer, and Ms. Bonamici) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to provide for a rail spill preparedness fund, and for other purposes. 
1.Short titleThis Act may be cited as the Community Protection and Preparedness Act of 2017. 2.Rail spill preparedness fund (a)In generalChapter 51 of title 49, United States Code, is amended by inserting after section 5110 the following: 
 
5111.Rail spill preparedness fund 
(a)Establishment of Rail AccountThere is established in the Oil Spill Liability Trust Fund a separate account to be known as the Rail Account consisting of such amounts as may be appropriated, credited, deposited, or transferred to such account as provided in this section. (b)Fee for certain railroad tank cars transporting Class 3 flammable liquidsNot later than October 1, 2017, and annually thereafter, the Secretary shall impose a fee of $1,500 for each DOT–111 specification railroad tank car, including each CPC–1232 tank car, used to transport Class 3 flammable liquids during the previous fiscal year that, at the time such tank car was used, did not meet the DOT–117, DOT–117P, or DOT–117R specifications in part 179 of title 49, Code of Federal Regulations. Such fee shall be— 
(1)paid by each person who causes such liquids to be transported by such a tank car in commerce; and (2)imposed regardless of— 
(A)train composition; or (B)the phase-out schedule under section 7304(b) of the FAST Act (49 U.S.C. 20155 note). 
(c)LimitationA fee imposed pursuant to subsection (b) may not be imposed on a railroad carrier that transports Class 3 flammable liquids. (d)Means of collectionThe Secretary shall prescribe procedures to collect the fees described in subsection (b). The Secretary may use a department, agency, or instrumentality of the United States Government or of a State or local government to collect the fee and may reimburse the department, agency, or instrumentality a reasonable amount for its services. 
(e)DepositsAmounts equivalent to the fees collected pursuant to subsection (b) shall be deposited into the Rail Account. (f)ExpendituresAmounts deposited pursuant to subsection (e) shall be available to the Secretary, without need of further appropriation, only for the following purposes: 
(1)The payment of removal and remediation costs and other costs, expenses, claims, and damages related to an accident or incident involving the transportation of Class 3 flammable liquids by rail. (2)For the Secretary to make grants to States and Indian tribes to— 
(A)to develop, improve, and carry out emergency plans under the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11001 et seq.) related to an accident or incident involving the transportation of Class 3 flammable liquids by rail, including ascertaining flow patterns of Class 3 flammable liquids on lands under the jurisdiction of a State or Indian tribe and lands of another State or Indian tribe; (B)to develop and train regional hazardous material emergency response teams to prepare for an accident or incident involving the transportation of Class 3 flammable liquids by rail; 
(C)to train public sector employees to respond to accidents and incidents involving the transportation of Class 3 flammable liquids by rail consistent with the requirements of section 5116; and (D)for any other measures that the Secretary, in consultation with States and Indian tribes, determines necessary to assist such States and Indian tribes in preparing for accidents and incidents involving the transportation of Class 3 flammable liquids by rail. 
(g)Public sector training standardsTo the extent that a grant under subsection (f) is used to train emergency responders, the State or Indian tribe shall ensure that the emergency responders who receive training under the grant have the ability to protect nearby persons, property, and the environment from the effects of accidents or incidents involving the transportation of hazardous material in accordance with existing regulations or National Fire Protection Association standards for competence of responders to accidents and incidents involving hazardous materials, including the transportation of Class 3 flammable liquids by rail. (h)No effect on compliance or liability under Federal or State lawNothing in this section may be construed to affect or limit the application of, obligation to comply with, or liability under any Federal or State law. 
(i)Definitions 
(1)Class 3 flammable liquidThe term Class 3 flammable liquid has the meaning given the term flammable liquid in section 173.120(a) of title 49, Code of Federal Regulations. (2)Railroad carrierThe term railroad carrier has the meaning given such term in section 20102.. 
(b)Conforming amendmentThe analysis for chapter 51 of title 49, United States Code, is amended by inserting after the item relating to section 5110 the following new item:   5111. Rail spill preparedness fund.. 3.Final rule on oil spill response plansNot later than 3 months after the date of enactment of this Act, the Administrator of the Pipeline and Hazardous Materials Safety Administration shall issue a final rule relating to the notice of proposed rulemaking issued on July 29, 2016, entitled Hazardous Materials: Oil Spill Response Plans and Information Sharing for High-Hazard Flammable Trains (81 Fed. Reg. 50067). 
4.Track safety specialistsThere are authorized to be appropriated such sums as may be necessary for the Administrator of the Federal Railroad Administration to hire a minimum of 2 additional track safety specialists per region. 5.Study on the adequacy of certain track inspections and regulationsNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate— 
(1)an assessment of the adequacy of— (A)railroad track inspections, including the frequency of inspections;  
(B)training provided to railroad track inspectors and related railroad personnel; (C)railroad compliance with Federal track safety regulations; and  
(D)Federal oversight of railroads with respect to track safety; and (2)an evaluation on the leading causes of track defects, particularly along routes where passenger trains, high-hazardous flammable trains, or trains carrying poisonous or toxic-by-inhalation materials, explosives, or radioactive material traverse. 
